Citation Nr: 1233259	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  03-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment in compensation in the original amount of $1964.40.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1977 to February 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in January 2003 of a Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee on Waivers).

In March 2008, the Veteran waived his request of a hearing before the Board.   

In September 2008, the Board remanded the claim for a waiver of recovery of an overpayment in compensation.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking a waiver of the recovery of an overpayment in compensation.  The record raises the question of whether the debt was properly created. 

In September 2008, the Board remanded the claim for further development, but as the remand directive has not been completed, further action to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268 (1998).





According to the Veteran, he was incarcerated in November 2000, but VA was not notified of his incarceration until July 2002, which resulted in an overpayment in compensation of $1964.40.  This sum was calculated in an audit in December 2002, which calculated the debt for benefits paid from January 2001 to September 2002.

If an individual is imprisoned as the result of conviction of a felony, compensation payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 C.F.R. § 3.665.  

After the remand, it remains unclear as to the Veteran's date of conviction for which he was incarcerated, resulting in an overpayment.  VA did contact the state prison in March 2009 and learned that the Veteran had been convicted in August 1990 and incarcerated in September 1990.  As the Veteran stated that he was incarcerated in November 2000, there is a 10 year gap, which means either the Veteran was incarcerated since September 1990 or there was another conviction after August 1990 or some other explanation, which is not documented.  

Also the Board directed a second audit on the basis of the dates of conviction and incarceration, but the RO relied on the previous audit.  

Accordingly, the case is REMANDED for the following action:

1.  Request the dates of the Veteran's incarceration and felony conviction from the Texas Department of Criminal Justice - Gurney Unit in Tennessee Colony, TX that pertains to his incarceration in November 2000.  In making the request, provide the institution with the Veteran's prison number, #00560979. 








Ask the Texas Department of Criminal Justice whether the Veteran's incarceration in November 2000 was a continuation of his incarceration since September 1990 or there was another conviction after August 1990 or some other explanation, for example, the date of incarceration in November 2000 as reported by the Veteran was inaccurate. 

2.  Prepare an audit of the indebtedness, clearly setting forth the period of the overpayment, which would date from the 61st day after the established date of the felony conviction, and the calculations to determine the original amount of the indebtedness and associate the audit report with the Veteran's file and send a copy to the Veteran.

3.  Following completion of the above, adjudicate the claim for waiver of recovery of the indebtedness.  If the decision remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and the opportunity to respond.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



